Citation Nr: 0639966	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-23 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Nephew


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel



INTRODUCTION


The veteran had active military service from July 1943 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision in which the 
RO, inter alia, denied service connection for back disorder.  
This appeal has been advanced on the Board's docket, pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).

The veteran testified before the undersigned at a hearing at 
the RO in December 2005 and a transcript of that hearing is 
contained in the claims folder.  During the hearing, the 
veteran requested, and the undersigned granted, a 60-day 
abeyance period within which to submit additional evidence.  
In December 2005 the veteran submitted, along with a waiver 
of RO jurisdiction, private treatment records.  See 38 C.F.R. 
§ 20.1304 (2006)

In March 2004, the Board remanded this matter to the RO for 
further development.  The case has been returned to the Board 
for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  A chronic back disorder was not present during service.

3.  There is no competent and persuasive evidence of a 
medical nexus between service and the veteran's current back 
disorder.


CONCLUSION OF LAW

The criteria for service connection for back disorder are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for back disorder has been accomplished.

Through an April 2002 pre-rating notice letter, March 2003 
and April 2006 post-rating notice letters, the RO notified 
the veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the April 2002, March 2003, and 
April 2006 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran of the evidence 
required to prove a claim for service connection for a back 
disorder.  The RO explained the information and/or evidence 
required from him, including medical evidence showing a 
current diagnosis for back disorder as well as evidence that 
establishes a plausible relationship between the claimed 
condition and service.  The RO asked the veteran to report 
any additional evidence that he wanted VA to obtain for him.  
Specifically in March 2006, he provided VA Form 21-4142 
Authorization and Consent to Release Information for Dr. M. 
X. Rohan.  The RO explained that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The veteran in the April 2006 letter was instructed to send 
any medical records you have.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the June 2002 rating action on appeal.  
However, the Board finds that, with respect to the matter 
herein decided, any delay in issuing section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudications, in that the 
claim was fully developed and readjudicated after notice was 
provided.  As indicated above, in the April 2002, March 2003, 
and April 2006 notice letters, the RO advised the veteran of 
VA's responsibilities to notify and assist him in his claim.  
Further, in the notice letters, RO notified the veteran what 
was needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
After the notice letters, the veteran was afforded 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wanted the RO to 
obtain records.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
However, the Board's decision herein denies the appellant's 
claim for service connection for a back disorder; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining identified VA records and associating with the 
claims file a private medical record furnished by the 
veteran.  In response to a request for service medical 
records, the National Personnel Records Center (NPRC) in 
February 2002 responded that the requested records were 
mailed.  The veteran has not been afforded a VA examination.  
As will be discussed fully below, the evidence shows a 
current back disability.  There is no medical evidence, 
however, of findings or a diagnosis of a back disability 
during service and no medical evidence showing a nexus 
between the current back disability and service.  Therefore, 
as there is no medical evidence indicating that the veteran's 
established back disability may be associated with an 
established in-service event, a VA examination regarding the 
etiology of any current back disability is not warranted.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly the veteran has not identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to the claim herein decided that needs to 
be obtained.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 


II.  Factual Background

In service medical records, to include the July 1943 
enlistment examination report, the spine and extremities were 
reportedly normal.  These records reflect no evidence of 
findings or a diagnosis of a back disorder, although it was 
noted that the veteran had visited sick bay often with a 
variety of complaints including some involving the back.  The 
August 1943 Report of the Aptitude Board documented the 
veteran's pre-service history of lost time from a sheet metal 
job because of back complaints.  It was further noted that 
the veteran was concerned about physical complaints and body 
functions.  He was considered to be inadequate in terms of 
ability and personality and it was recommended that he be 
discharged from service due to inaptitude.  The September 
1943 termination of health record noted termination by reason 
of unsuitability; "mucus pollup," left eye 15/20, and third 
degree flat foot were the only physical defects noted.  

A July 1944 employer letter (Albany Sheet Metal Works) 
documents the veteran's pre-service employment record 
alleging unexplained failures to report for duty.  The 
manager disavowed knowledge of any service connected injury 
and reported that the veteran's post-service employment 
history included unexplained failures to report for duty.  

In a July 1944 claim for VA benefits, the veteran asserted 
aggravation of his back in service.

Medical records of M. X. Rohan, M.D. for the period December 
1993 to September 1999 reflect no treatment for or complaints 
of a back disorder.  In September 2004, Dr. Rohan reported 
the veteran's complaint of right sacroiliac pain and a 
history of in-service right low back complaints, for which he 
was reportedly discharged from service, and diagnosed 
degenerative lumbar disc disease.

An October 2004 Bay Medical Center report reflects a 
diagnosis of traumatic arthritis and lumbar spine and right 
sacroiliac joint .

During the September 2005 hearing before the Board, the 
veteran testified that he was treated by Dr. Cook who has 
been deceased for 40 years; he noted that no records were 
available.  He testified that he injured his back during 
basic training, that he was x-rayed and given pills, that his 
back complaints persisted, and that finally he was told by a 
Navy doctor that he would be discharged because he could not 
be sent into combat.

A January 2006 Panama City VAMC progress note includes the 
veteran's complaint of low back pain diagnosed as 
osteoarthritis.  A July 2006 VAMC progress note includes an 
assessment of chronic back pain.


III. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131  (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 
2002).

At the outset, the Board notes the representative's December 
2006 contention that the veteran's back condition existed 
before acceptance to service and was aggravated therein.  
Inasmuch as the entry examination revealed no spine 
abnormality, the Board finds that the presumption of 
soundness at entry has not been rebutted, and thus there is 
no need to further discuss the matter of aggravation.  

The veteran contends that his low back disorder was incurred 
during basic training.  While he contends that he was treated 
on numerous occasions during service, and has had chronic 
back pain throughout life, the Board notes that there is no 
record documenting in-service treatment or continuous post-
service treatment.  Nor is there any evidence which supports 
his assertion that he was discharged because of his back 
disorder; rather it is clear that he was discharged due to 
inaptitude of ability and personality.  Service medical 
records clearly suggest that his numerous complaints 
pertaining to his back, which reportedly existed before 
service, were not found to represent chronic back pathology.  
Indeed at the time of separation, no back abnormality was 
noted.

The record reflects no medical evidence of any back disorder 
until 2004; though Dr. Rohan diagnosed the veteran with 
degenerative disc disease and osteoarthritis, at no point did 
he relate either diagnosis to the veteran's military service.  
This still would have been more than 60 years after the 
veteran's discharge from service.  [Parenthetically, the 
Board notes that the length of time between the diagnosis of 
a disability and service is a factor that weighs against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000)].  Therefore there is no competent 
evidence of a required nexus between a current disability and 
service.  Rather, this record appears to reflect no more than 
a reiteration of the veteran's own reported history.  A 
transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Likewise post-service VA medical records show evaluation and 
treatment of the veteran for back disorder; however, no 
physician has specifically linked any such back disorder to 
the veteran's military service.

In short, the claims file includes no competent and 
persuasive evidence to support the claim for service 
connection, and the veteran nor his representative presented, 
identified, or alluded to the existence of such existing 
evidence.

In addition to the medical evidence, the Board has considered 
the appellant's assertions as reflected in various documents 
and statements submitted in support of the appeal.  As noted 
above, however, the claim for service connection turns on a 
medical matter; as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to render a persuasive opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App.  183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for a back disorder must be denied.  The Board 
also has considered the benefit-of-the-doubt doctrine; 
however, in the absence of any competent and persuasive 
evidence to support the claim that doctrine is not for 
application, and the claim must be denied  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for a back disorder is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


